Citation Nr: 1732303	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-25 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a nasal fracture.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to June 1985 and from August 1986 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision under the Benefits Delivery at Discharge (BDD) program by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  The Veteran failed, without apparent cause, to appear for a scheduled hearing in January 2017.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has residuals of an in-service nasal fracture.  Specifically, he relates that this injury result in a deviated septum and that he has experienced sinus infection requiring antibiotic treatment approximately once per year.  Service treatment records dated in August 1987 sustained trauma to the nose when he was hit with a softball.  The diagnoses included "? fx of septum."  Service treatment records also note diagnoses of sinusitis.  

Post-service treatment records dated in December 2008 and October 2009 include diagnoses of sinusitis and list Azithromycin as a current medication without indication of the basis for the treatment.  A February 2011 treatment report also found the Veteran's nasal septum appeared to be deviated to the left, anteriorly.  Although a September 2010 VA examination found that no diagnosis as to these matters was warranted based upon X-ray studies, the Board finds that based upon the overall evidence of record additional development is required for adequate determinations of the issues on appeal.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds another VA medical examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information sufficient for VA to assist him in obtaining copies of any pertinent private treatment records.  Appropriate action must be taken upon receipt of any additional information.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has present residuals of a nasal fracture and/or sinusitis that:

a. had its onset in service, or
b. is etiologically related to service, to include as a result of an injury to the nose in August 1987. 

All necessary tests and studies should be conducted.  The clinical significance of the records documenting a history of sinusitis and deviated septum should be discussed.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


